Citation Nr: 1445412	
Decision Date: 10/14/14    Archive Date: 10/22/14

DOCKET NO.  12-12 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs National Cemetery Administration Memorial Programs Service Processing Site in Ft Leavenworth, Kansas


THE ISSUE

Entitlement to a government-furnished marker or headstone for E.S.


ATTORNEY FOR THE BOARD

L. Barstow, Counsel



INTRODUCTION

E.S. served in the National Guard with a period of active duty for training from March 1958 to September 1958 with additional service in the Army Reserve.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 decision of the VA National Cemetery Administration (NCA), Memorial Programs Service Processing Site, in Ft. Leavenworth, Kansas.  


FINDING OF FACT

E.S. did not have any qualifying active military service for the purposes of entitlement to a government-furnished headstone or grave marker.


CONCLUSION OF LAW

The criteria for entitlement to a government-furnished headstone or grave marker for E.S. have not been met.  38 U.S.C.A. §§ 101, 2306, 2402 (West 2002); 38 C.F.R. §§ 38.630, 38.631, 38.632 (2013). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

VA has statutory and regulatory notice and duty to assist provisions under the Veterans Claims Assistance Act (VCAA); however, those provisions are not applicable in cases such as this where resolution of the claim is as a matter of law.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002) (holding that the VCAA has no effect on appeal limited to matter of law); see also 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).  No amount of additional evidentiary development would change the result of this case.  Accordingly, VA's duties to notify and assist are not applicable here and need not be addressed.  

II.  Analysis

The Appellant seeks entitlement to a government-furnished headstone or grave marker for E.S., who died in April 1991 and is buried in a private cemetery.

Governing law provides that (if the individual requesting certified that a headstone or marker will be placed on the grave for which it was requested) VA will furnish a headstone or marker for the grave of a veteran who: (1) Died on or after November 1, 1990; (2) is buried in a private cemetery; and (3) was eligible for burial in a national cemetery.  See 38 U.S.C.A. § 2306; 38 C.F.R. § 38.361.  Any person classified as a "veteran" is eligible for burial in a national cemetery.  38 U.S.C.A. § 2402; 38 C.F.R. § 38.620(a).  A "veteran" is a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  
The term "active military service" includes active duty, any period of active duty for training during which the individual concerned was disabled from a disease or injury incurred in or aggravated in line of duty, and any period of inactive duty training during which the individual concerned was disabled from an injury incurred or aggravated in line of duty.  38 U.S.C.A. § 101(24).

The appellant submitted a claim for entitlement to a headstone or marker in March 2012.  The appellant indicated that E.S. had service in the Army.  

A certification of military service dated in March 2012 from the National Archives and Records Administration (NARA) shows that the E.S. was a member of the National Guard and had active duty for training from March 1958 to September 1958.  A personnel record from the Army Headquarters shows that the Veteran was discharged from the Army Reserve in January 1966.  

The appellant's application was denied in April 2012 because E.S. had no qualifying military service.  In June 2012, a response to a request to verify E.S.'s service from the National Personnel Records Center (NPRC) shows that the E.S.'s record was fire-related and no separation documents were available.  The NPRC reported that information obtained from alternate record sources showed that the Veteran served on active duty for training from March 1958 to September 1958.  

Based on a review of the evidence, the Board concludes that the appellant is not entitled to a government-furnished headstone or grave marker for E.S.  In this case, the evidence shows that E.S. did not have any active qualifying service.  The information received from the NARA and the NPRC shows that the Veteran only had active duty for training in the National Guard.  E.S.'s personnel record showing discharge from service in January 1966 shows that he was discharged from the Army Reserve.  The evidence does not show, nor does the appellant contend, that E.S. was disabled as a result of his active duty for training in 1958 or from any injuries or disease incurred during any periods of training, active or inactive, during his service in the Army Reserve.  Therefore, as E.S. did not have active service, the legal criteria for a government-furnished headstone or grave marker are not met and E.S. is ineligible for a government-furnished headstone or grave marker.  See 38 U.S.C.A. § 2306 (West 2002) and 38 C.F.R. §§ 38.630, 38.631, 38.632.

While the Board sympathizes with the appellant's claim and recognizes the honorable service of E.S. in the National Guard and Army Reserve, the law and regulations concerning burial benefits establish very specific eligibility requirements for the provision of government-furnished headstones or markers.  The Board is bound by the law and is without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  It has been observed that "no equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress."  Smith (Edward F.) v. Derwinski, 2 Vet. App. 429, 432-33 (1992) [citing Office of Personnel Management v. Richmond, 496 U.S. 414, 426 (1990)].  The Board is sympathetic to the appellant's claim, but the facts in this case are not in dispute, and application of the law to the facts is dispositive.  Where there is no entitlement under the law to the benefit sought, the appeal must be denied.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  


ORDER

Entitlement to a government-furnished headstone or grave marker for E.S. is denied.



____________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


